Case 5:20-cv-07502-BLF Document 14-13 Filed 10/27/20 Page 1 of 3




               EXHIBIT M
                                               Case 5:20-cv-07502-BLF Document 14-13 Filed 10/27/20 Page 2 of 3




H.Res.1154 - Condemning QAnon and rejecting the conspiracy theories it promotes.
116th Congress (2019-2020) | Get alerts



Summary(1)     Text(2)    Actions(13)    Titles(1)   Amendments(0)     Cosponsors(5)    Committees(2)    Related Bills(2)

13 results for All Actions | Compact
View

Date                     All Actions
10/02/2020-12:34pm Motion to reconsider laid on the table Agreed to without objection.
10/02/2020-12:34pm On agreeing to the resolution Agreed to by the Yeas and Nays: 371 - 18, 1 Present (Roll no. 218). (text: CR H5652-5653)
10/02/2020-11:50am Considered as unfinished business. (consideration: CR H5659)
10/02/2020-10:45am POSTPONED PROCEEDINGS - At the conclusion of debate on H. Res. 1154, the Chair put the question on adoption of the resolution and by voice vote,
                   announced the ayes had prevailed. Ms. Jayapal demanded the yeas and nays and the Chair postponed further proceedings until a time to be announced.
10/02/2020-10:45am The previous question was ordered pursuant to the rule.
10/02/2020-10:07am DEBATE - The House proceeded with one hour of debate on H. Res. 1154.
10/02/2020-10:06am Rule provides for consideration of H. Res. 1153 and H. Res. 1154 with 1 hour of general debate. Previous question shall be considered as ordered without
                   intervening motions. Measure will be considered read. Bill is closed to amendments.
10/02/2020-10:06am Considered under the provisions of rule H. Res. 1164. (consideration: CR H5652-5657)
10/01/2020-9:23pm        Rule H. Res. 1164 passed House.
10/01/2020-11:41am Rules Committee Resolution H. Res. 1164 Reported to House. Rule provides for consideration of H. Res. 1153 and H. Res. 1154 with 1 hour of general debate.
                   Previous question shall be considered as ordered without intervening motions. Measure will be considered read. Bill is closed to amendments.
09/25/2020               Referred to the Committee on the Judiciary, and in addition to the Committee on Intelligence (Permanent Select), for a period to be subsequently determined by
                         the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned.
09/25/2020               Referred to the Committee on the Judiciary, and in addition to the Committee on Intelligence (Permanent Select), for a period to be subsequently determined by
                         the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned.
09/25/2020               Introduced in House



 Actions Overview [2]  All Actions Except Amendments [13]  All Actions [13]
Roll Call Votes

See "roll call vote" in glossary Check all      House Roll Call Vote [1]

Action By
                                         Case 5:20-cv-07502-BLF Document 14-13 Filed 10/27/20 Page 3 of 3
   House [13]

House Committees

   Intelligence (Permanent Select) [1]   Judiciary [1]
